      Case 1:17-cr-00684-ER Document 248-1 Filed 05/31/19 Page 1 of 1

                                       of
                     a         a

  USC                              a         I
                                                                                         Michael Blanton
                                                               Více President, Professíonalism and Ethics




}/'ay 23,2019

VIA ELECTRONIC MAIL

Hon. Edgardo Ramos
Thurgood Marshall, United States Courthouse
40 Foley Square
New York, NY i0007

Dear Judge Ramos:

        This victim impact statement is submitted by the University of Southern Califomia ("USC")
in anticipation of defendant Tony Bland's upcoming sentencing. The conduct Mr. Bland and his
co-conspiiators have been convicted of has caused significant harm to USC and its student-athletes.

        The actions of Mr. Bland and his co-conspirators have significantly damaged the reputation
of USC as an institution, the USC athletic department, and its men's basketball program. Further,
their actions have prompted an NCAA investigation that may result in penalties. Lastly, USC was
forced to expend significant amounts of money to investigate Mr. Bland's conduct and to
cooperate with the government as it has prosecuted this case.

       I respectfully ask that the Court simply recognize this is not a victimless crime. USC, its
student athletes, and college athletics as a whole have suffered greatly because of what Mr. Bland
and his co-conspirators did.



Sincerely,




Michael Blanton
Vice President for Professionalism and Ethics
University of Southem California




                                       University of Southcrn C¿lifornia
